UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 21, 2015 AEROCENTURY CORP. (Exact name of registrant as specified in its charter) Delaware 94-3263974 (State or Other Jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA (Address of principal executive offices) (Zip Code) (650)-340-1888 Registrant’s telephone number, including area code: Not Applicable Former Name or Former Address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02: Earnings Announcement On April 21,2015, AeroCentury Corp. (the "Company") announced via press release the Company's unaudited operating results for the quarter ending March 31, 2015. A copy of the Company's press release is attached hereto as Exhibit 99.1. This Form 8-K and the attached exhibit are provided under Item 2.02 of Form 8-K and are furnished to, but not filed with, the Securities and Exchange Commission. AEROCENTURY CORP. Date:April 21, 2015 By: /s/ Neal D. Crispin Title: Chairman and CEO
